         Case 1:21-cr-00106-TJK Document 11 Filed 03/26/21 Page 1 of 18




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                        :
                                                 :
        v.                                       : Case No. 21-CR-106-2 (TJK)
                                                 :
 JEROD WADE HUGHES,                              :
                                                 :
                  Defendant.                     :

                   UNITED STATES’ AMENDED OPPOSITION
             TO DEFENDANT’S MOTION FOR CONDITIONAL RELEASE

       The United States of America, by and through the United States Attorney for the District

of Columbia, respectfully files this amended Opposition to Defendant’s “Motion for Modification

of Bond to Place the Defendant on Conditional Release Pending Trial.” (Docket Entry 8)

(hereinafter Def. Motion). The bases for the United States’ opposition follow.

                          FACTS AND PROCEDURAL POSTURE

       Defendants JEROD WADE HUGHES and JOSHUA CALVIN HUGHES were charged by

criminal complaint on Thursday January 28, 2021. (Docket Entry 1). The Defendants were

notified of the pending arrest warrant and turned themselves in on Monday February 1, 2021. That

same day, the Defendants had an initial appearance and detention hearing before United States

Magistrate Judge John Johnston in the United States District Court for the District of Montana. In

ruling that both Defendants would be detained pending trial, Magistrate Judge Johnston noted that:

       Defendant Jerod Wade Hughes (Hughes) is charged by Criminal Complaint with 9
       crimes: Obstruction of an Official Proceeding; Obstructing, Impeding or Interfering
       with Law Enforcement during a Civil Disorder; Knowingly Entering or Remaining
       in a Restricted Building Without Authorization; Knowingly Disrupting
       Government Business or an Official Function; Entering or Remaining in a Capitol
       Building Without Authorization; Entering a Capitol Building with the Intent to
       Disrupt Official Business; Parading, Demonstrating or Picketing in a Capitol
       Building; Destruction of Property; and Aiding and Abetting.
         Case 1:21-cr-00106-TJK Document 11 Filed 03/26/21 Page 2 of 18




       The Court conducted a detention hearing in this matter on February 1, 2021. The
       government presented the bond report. Hughes presented the testimony of his
       brother Joshua Hughes.

       The Court has considered the evidence and arguments presented at the detention
       hearing. The Court finds that the government has met its burden to show by a
       preponderance of the evidence that no combination of release conditions will
       reasonably assure Hughes’ appearance at future court proceedings. The Court also
       finds that the government has met its burden to show by clear and convincing
       evidence that no combination of release conditions will reasonably assure the safety
       of the community.

Attachment One.

       On March 10, 2021, Defendant had his initial appearance in this District, 1 and Magistrate

Judge Faruqui set this case for arraignment on March 25, 2021. Defendant filed the instant motion

for release on March 24, 2021. (Docket Entry 8). The United States filed an opposition to

Defendant’s motion on March 25, 2021, shortly before the scheduled arraignment. (Docket Entry

9). After arraigning Defendant, the Court allowed the United States until March 26, 2021, to file

any supplements or amendments to its Opposition. This amended opposition follows.

                                         ARGUMENT

1.     The United States’ Bases for Detention

       The United States’ seeks pretrial detention pursuant to 18 U.S.C. § 3142(e)(3)(C), which

provides a rebuttable presumption in favor of detention for an enumerated list of crimes, including

Destruction of Property, in violation of 18 U.S.C. § 1361. The United States also seeks detention

pursuant to 18 U.S.C. § 3142(f)(1)(A), because Destruction of Property, in violation of 18 U.S.C.

§ 1361, is a crime of violence. The United States also notes that where, as here, such Destruction

of Property is “calculated to influence or affect the conduct of government by intimidation or



1
 Co-Defendant JOSHUA CALVIN HUGHES was still in transit from the District of Montana to
the District of Columbia on this date.
                                                2
         Case 1:21-cr-00106-TJK Document 11 Filed 03/26/21 Page 3 of 18




coercion,” that offense also qualifies as a federal crime of terrorism. See 18 U.S.C. §

2332b(g)(5)(B).

       18 U.S.C. § 3142(e)(3)(C), provides that it “shall be presumed that no condition or

combination of conditions will reasonably assure the appearance of the person as required and the

safety of the community if the judicial officer finds that there is probable cause to believe that the

person committed… an offense listed in Section 2332b(g)(5)(B) of Title 18, United States Code,

for which a maximum term of imprisonment of 10 years or more is prescribed.” Id. Destruction

of Government Property, in violation of 18 U.S.C. § 1361, with which the Defendant is charged in

Count Three of the Indictment, is among the offenses listed in 18 U.S.C. § 2332b(g)(5)(B). It is

therefore subject to the rebuttable presumption under the Bail Reform Act. See United States v.

Powell, Case No. 21-mj-197 (C.J. Howell, February 11, 2021); see also United States v. Watkins,

Case No. 21-cr-28-3 (J. Mehta February 26, 2021); United States v. Bisgnano, Case No. 21-CR-

36 (J. Nichols, February 26, 2021). As Chief Judge Howell explained in Powell:

       Once the presumption is triggered it imposes on the defendant, at a minimum, a
       burden of production to offer some credible evidence that rebuts it. Importantly,
       the burden of persuasion remains with the Government throughout. In assessing
       whether a defendant has successfully rebutted the presumption, the Court must take
       into account the available information concerning the four factors set out in 18
       U.S.C. Section 3142(g).

(Tr. at 43, 16-19). 2




2
 Though the Court need not go further than the rebuttable presumption in order to find a statutory
basis for detention, it is worth noting that detention is also appropriate pursuant to 18 U.S.C. §
3142(f)(1)(A), because Destruction of Property is a crime of violence. See Hearing Transcript at
74, United States v. Nordean, 21-MJ-195, (C.J. Howell March 2, 2021).


                                                  3
         Case 1:21-cr-00106-TJK Document 11 Filed 03/26/21 Page 4 of 18




2.     Defendant’s Proffer of Evidence is Not Compelling

               A.      Defendant Misstates the Nature of the Crimes He is Charged With

       Defendant contends that he “was not violent nor destructive while in the Capitol,” that he

“did not want to associate with [acts of destruction]” and that he complied with law enforcement

inside the Capitol building. Def. Motion, at 4. These arguments are directly contradicted by video

evidence in this case, as alleged in the criminal complaint’s statement of facts (Document 1-1) 3

and argued below.

       Furthermore, Defendant’s characterization of both the events of January 6, and his

participation therein, is out-of-step with the analysis of the judges in this District. As Chief Judge

Howell noted more than a month ago:

              The descriptions and . . . the title of those offenses to my mind don’t even
       properly capture the scope of what [the defendant] is accused of doing here. The
       felony and misdemeanor charges . . . in some ways are too benign-sounding to
       describe what happened on January 6, 2021, at the U.S. Capitol.

              What happened on that day at the U.S. Capitol is criminal activity that is
       destined to go down in the history books of this country, of hundreds of Americans
       using force and violence against their own government to disrupt what we have
       been most proud of: A peaceful and Democratic transition of power.

Hearing Transcript, at 31, United States v. Barnett, Case No. 21-mj-13-GMH (Howell, C.J.

January 28, 2021) (emphasis added).

       This Court recently framed the question similarly, inquiring of defense counsel:

               [I]sn’t it something that weighs strongly against your client about how
       serious and terrible that day was? In other words . . . it was an almost unique attack

3
 Defendant correctly notes that there has not yet been full discovery in this case. However, neither
the complaint nor the statement of facts were sealed. Both documents have been on the public
docket since January 28, 2021, and the allegations have been published in the media. See, e.g.,
Jenni Fink, Joshua and Jerod Hughes, Brothers Who Chased Capitol Police Officer Eugene
Goodman, Charged, NEWSWEEK ONLINE (January 29, 2021), available https://www.newsweek.
com/joshua-jerod-hughes-brothers-who-chased-capitol-police-officer-eugene-goodman-charged
-1565412 (last visited March 26, 2021).
                                                  4
         Case 1:21-cr-00106-TJK Document 11 Filed 03/26/21 Page 5 of 18




       on the crown jewels of our country, the peaceful transfer of power. I mean, when
       you put it that way – and I don’t – I think it’s very fair to put it that way – it’s almost
       a unique assault on America in American history, and I think that is something I
       have to weigh.

Hearing Transcript, at 48, United States v. Pezzola, Case No. 21-cr-52-TJK (March 1, 2021)

(emphasis added).

               B.      Defendant’s Veiled Entrapment By Estoppel” Argument Falls Flat

       Nevertheless, Defendant contends that he should be released from detention because he

was merely doing what he believed former President Trump wanted him to do. Def. Motion, at 4.

This argument has been summarily rejected. Memorandum Opinion (Docket Entry 23, at 21-27),

United States v. Chrestman, 21-mj-218 (Howell, C.J., February 26, 2021).

       As Chief Judge Howell wrote in Chrestman, the suggestion that former President Trump’s

words justified the Capitol rioters’ actions rests on a false premise because the rioters “could not

argue that they were at all uncertain as to whether they were at all uncertain whether their conduct

ran afoul of the criminal law, given the obvious police barricades, police lines, and police orders

restricting entry at the Capitol.” Id. at 25. Chief Judge Howell continued:

               Even more troubling than the implication that the President can waive
       statutory law is the suggestion that the President can sanction conduct that strikes
       at the very heart of the Constitution and thus immunize from criminal liability those
       who seek to destabilize or even topple the constitutional order.

       ...

       Put simply, even if former President Trump in fact, as defendant suggests, “told the
       assembled rabble what they must do,” (i.e., attack the Capitol and disrupt the
       certification of the electoral vote count) and “ratified their actions,” Def.’s Mem. at
       10, he acted “beyond [his] power” as President . . . and his statements would not
       immunize defendants charged with offenses arising from the January 6 assault on
       the Capitol from criminal liability.

Id. at 26-27 (emphasis added) (citation omitted).



                                                   5
          Case 1:21-cr-00106-TJK Document 11 Filed 03/26/21 Page 6 of 18




        Judge Lamberth recently confirmed that “I was following President Trump’s Directive” is

not an argument that justifies pretrial release. Memorandum Opinion (Docket Entry 25, at 16),

United States v. Chansley, 21-cr-3-RCL (March 8, 2021). As Judge Lamberth held,

        If defendant truly believes that the only reason he participated in an assault on the
        U.S. Capitol was to comply with President Trump’s orders, this shows defendant’s
        inability (or refusal) to exercise his independent judgement and conform his
        behavior to the law. These are not the qualities of a person who can be trusted on
        conditional release. Moreover, the fact that defendant attributes his actions on
        January 6th to President Trump does little to persuade the Court that defendant will
        not act in the same or similar ways again.

Chansley, (Docket Entry 25, at 16) (emphasis added).

3.      The Bail Reform Act Factors Weigh In Favor of Detention

        As the Court is aware, there are four factors under Section 3142(g) that the Court must

analyze in determining whether to detain the defendant pending trial: (1) the nature and

circumstances of the offense charged; (2) the weight of the evidence against the defendant; (3) his

history and characteristics; and (4) the nature and seriousness of the danger to any person or the

community that would be posed by his release. As noted below, each of these factors weighs in

favor of pretrial detention in this case.

        A.      The Nature and Circumstances of the Offense

        The nature and circumstances of the offense weigh heavily in favor of pretrial detention.

Defendant and his brother, co-defendant Joshua Calvin Hughes (hereinafter “Co-Defendant”),

were present at the “tip of the spear” and participated, along with known members of the Proud

Boys 4 and the Oath Keepers, to break open windows and doors and force entry into the United




4
  The United States has no direct evidence that either Defendant or Co-Defendant is affiliated with
the Proud Boys or the Oath Keepers, but the United States’ investigation has confirmed that the
“tip of the spear” included Proud Boy member Dominic Pezzola, as well as Proud Boys from the
Montana chapter, and Robert Gieswein, a known member of the Oath Keepers, among others.
                                                 6
           Case 1:21-cr-00106-TJK Document 11 Filed 03/26/21 Page 7 of 18




States Capitol building. Specifically, video footage shows Co-Defendant standing next to a man

who threw a 2x4 piece of wood through a window, as Defendant watched the events from a few

feet away.

                  JOSHUA CALVIN HUGHES                  JEROD WADE HUGHES




         Immediately thereafter, a rioter standing near Defendant attempted to kick his way through

a door into the United States Capitol. When that rioter was not able to kick his way through the

door, Defendant joined Co-Defendant and watched as Dominic Pezzola 5 broke through a window

using a stolen police riot shield.

                           JEROD WADE HUGHES
                                                                          JOSHUA CALVIN HUGHES




5
    Dominic Pezzola is charged in Case Number 21-cr-52 (TJK).
                                                 7
         Case 1:21-cr-00106-TJK Document 11 Filed 03/26/21 Page 8 of 18




Once the window was broken, Defendant and Co-Defendant joined other rioters in climbing

through the window into the Capitol.

 JEROD WADE HUGHES                                                  JOSHUA CALVIN HUGHES




       Surveillance footage from inside the Capitol shows that Defendant and Co-Defendant

entered the building at approximately 2:13pm, and were among the first ten rioters to enter.

                                           JOSHUA CALVIN HUGHES




              JEROD WADE HUGHES




                                                8
          Case 1:21-cr-00106-TJK Document 11 Filed 03/26/21 Page 9 of 18




Once inside the Capitol, Defendant, assisted by another rioter, kicked a door until the lock broke

so that other rioters could enter the building.

                                                                     JEROD WADE HUGHES




                                JOSHUA CALVIN HUGHES


                                                                 JEROD WADE HUGHES
                             JOSHUA CALVIN HUGHES




                                                  9
          Case 1:21-cr-00106-TJK Document 11 Filed 03/26/21 Page 10 of 18




                               JOSHUA CALVIN HUGHES
                                                                     JEROD WADE HUGHES




After kicking open the door, Defendant and Co-Defendant worked their way back to the front of

the mob and advanced toward the Senate floor.


                                                               JOSHUA CALVIN HUGHES




             JEROD WADE HUGHES


         Defendant and Co-Defendant then joined Douglas Austin Jensen 6 who was engaged in a

confrontation with Capitol Police Officer Eugene Goodman. Officer Goodman repeatedly ordered



6
    Douglas Austin Jensen is charged in Case Number 21-cr-6 (TJK).
                                                10
         Case 1:21-cr-00106-TJK Document 11 Filed 03/26/21 Page 11 of 18




the rioters to disperse and exit the Capitol. Rather than follow those commands, the rioters

advanced toward Officer Goodman in a menacing manner – even as Officer Goodman retreated to

recover a baton that had been dropped onto the floor. The video shows that Douglas Austin Jensen

(circled below in green) was the primary aggressor, followed immediately by Defendant and Co-

Defendant.

                           JEROD WADE HUGHES                      JOSHUA CALVIN HUGHES




       Officer Goodman, who was facing the rioters on his own, retreated up the stairs and radioed

twice for backup to direct other officers to the mob’s location. Jensen, followed by Defendant, Co-

Defendant, and other rioters gave chase. When Officer Goodman reached the second floor, he

positioned himself so that he was between the rioters and the Senate floor – which had not yet been

evacuated. Realizing that he could not prevent the mob from storming the Senate floor by himself,

Officer Goodman baited the rioters into continuing to follow him – luring them away from the

Senate floor and into an adjacent atrium.

       Several additional U.S. Capitol Police officers joined Officer Goodman in that atrium and

attempted to quell the mob. Officers reported that they were too far outnumbered to attempt to

arrest the rioters, so instead they used their training to try and de-escalate the situation by talking


                                                  11
         Case 1:21-cr-00106-TJK Document 11 Filed 03/26/21 Page 12 of 18




with individuals in an attempt to calm them down. Notwithstanding these efforts, officers were

met with shouting and aggression. In reviewing a digital video recording of this altercation, rioters

can be heard shouting “this is our house,” “this is our America,” and “we’re here for the corrupt

government”.                           JEROD WADE HUGHES




                                 JOSHUA CALVIN HUGHES

       A Capitol Police Officer reported that, during this altercation, one of the rioters slammed

a fire extinguisher on the ground causing it to rupture. The Officer described that it sounded like

an “explosion,” and – given both the sound and the white powder in the air – both the rioters and

the officers were momentarily shocked. The officer reported that a number of rioters dispersed and

went to other locations inside the Capitol after that incident. Defendant and Co-Defendant were

among those rioters that left this area of the Capitol after the fire extinguisher incident.




                                                  12
        Case 1:21-cr-00106-TJK Document 11 Filed 03/26/21 Page 13 of 18




       Upon leaving the atrium, Defendant and Co-Defendant joined other rioters in entering the

Senate floor – which had been evacuated by this point. While on the Senate floor, Defendant and

Co-Defendant walked amongst the Senators’ desks, and reviewed sensitive material.




                                JOSHUA CALVIN HUGHES




         JEROD WADE HUGHES
                                              13
         Case 1:21-cr-00106-TJK Document 11 Filed 03/26/21 Page 14 of 18




     JOSHUA CALVIN HUGHES




                                                                       JEROD WADE HUGHES




        B.     The Weight of the Evidence Against the Defendant

        The weight of the evidence against Defendant is overwhelming, and it weighs in favor of

pretrial detention. The evidence against Defendant comes in multiple forms, but largely consists

of the Defendant having been caught on surveillance and other digital video committing the

charged crimes.

        C.     The Defendant’s History and Characteristics

        Defendant has no known criminal history and also has strong ties to the area in which he

resides. Nevertheless, this factor weighs in favor of pretrial detention. As Chief Judge Howell

noted with regard to the events of January 6, a defendant’s prior criminal history is but one

determiner of this factor—the Court must also consider the defendant’s actions on January 6, and

thereafter.

        [Defendant’s] more recent behavior surrounding the events January 6 gives rise to
        significant concerns about the danger he may present to the community. As
        explained above, the extent of his involvement in the mob clearly poses a danger.
        In addition, in the nearly two months that have passed since January 6, defendant
        has not exhibited any remorse for what occurred at the Capitol. Nothing in the
        record suggests that he has any remorse about the events of January 6 . . . .

United States v. Chrestman, 21-mj-218 (Docket Entry 23, at 27-28).

                                               14
         Case 1:21-cr-00106-TJK Document 11 Filed 03/26/21 Page 15 of 18




       Here, not only was Defendant an active participant at the “tip of the spear,” he was second-

in-line in the chase of Officer Goodman up the stairs, participated in harassing Capitol police

officers in the atrium, and entered the Senate floor to review sensitive documents. Moreover,

undersigned counsel is not aware of a single expression of remorse or regret by Defendant

regarding his conduct. 7 This lack of remorse runs directly counter to Defendant’s argument that

his behavior that day was an aberration that is unlikely to recur.

       D.      Risk of Danger to the Community

       As noted above, the law presumes that Defendant poses a substantial risk of danger to the

community and should be detained pending trial. Moreover, even if Defendant presents sufficient

evidence to rebut the presumption, this Court may still consider the presumption’s application in

weighing the Bail Reform Act factors. The United States respectfully submits that Defendant’s

conduct demonstrates his dangerousness to the community and weighs in favor of detention.

       Defendant proffers that he must be released as he has the strong support of his community

and is the sole means of support for his family, and because his wife is disabled and unable to

work. Def. Motion, at 2-3. 8 The United States is not unsympathetic to the impact that Defendant’s

criminal conduct, and the consequences of that conduct, has had on his loved ones. As the Court

well knows, this is an unfortunate truth in every criminal case – rare, indeed, is the arrest, pretrial



7
 Defendant makes much of the fact that he self-reported when he saw his face on the FBI’s Capitol
Riot BOLO, and again upon receiving word that a warrant had been issued for his arrest. The
United States submits that Defendant’s recognition that his arrest was inevitable does not constitute
an expression of remorse.
8
  Undersigned counsel has no reason to doubt counsel’s representation, but notes that there is no
Pretrial Services Report or other documentation of this fact in the record which might illuminate
the Court’s consideration. Moreover, though this court must undertake a de novo review, a United
States Magistrate sitting in Defendant’s home district considered this issue and determined that
Defendant posed a substantial enough risk of danger to the community that he should be detained
and transported to the District of Columbia. See Attachment One.
                                                  15
         Case 1:21-cr-00106-TJK Document 11 Filed 03/26/21 Page 16 of 18




detention, and/or prison sentence that does not also punish spouses, children, parents, siblings, or

communities. However, this unfortunate truth is not a Bail Reform Act factor for the Court’s

consideration, and empathy for Defendant’s family members is not a counterbalance to

Defendant’s dangerousness.

        Ultimately, Defendant’s concern that his arrest and detention would impact his family’s

health and well-being did not stop him from traveling nearly 2,200 miles from Helena, Montana,

to the United States Capitol. Neither did it stop him from: joining the “tip of the spear;”

encouraging Dominic Pezzola to break a window; entering the Capitol through that broken

window; kicking open a locked door so that other rioters could enter the Capitol; chasing Officer

Goodman up the stairs; verbally harassing Capitol Police officers; entering the floor of the

Senate; or perusing sensitive documents hastily left on the Senators’ desks as they fled to safety

while the rioters advanced.

        Finally, Defendant overlooks that the question before the Court is not whether Defendant’s

detention will have a negative impact on Defendant or his family. Rather, the Court must consider

whether Defendant’s release will pose a substantial risk of danger to the community,

notwithstanding any terms of release the Court might fashion. Memorandum Opinion & Order

Denying Emergency Motion for Release (Docket Entry 25, at 9), United States v. Lee, 19-cr-298-

KBJ (March 30, 2020) (citing 18 U.S.C. § 3142(g)(4)).

                                           CONCLUSION

        Defendant placed himself at the “tip of the spear” as rioters breached the Capitol building

on January 6, 2021, and actively engaged in destroying government property; harassing, and

interfering with, Capitol Police officers; and obstructing the Joint Session of Congress’

certification of the Electoral College results – resulting in our Nation’s failure to peacefully transfer



                                                   16
        Case 1:21-cr-00106-TJK Document 11 Filed 03/26/21 Page 17 of 18




power from one President to another for the first time in 245 years. A presumption in favor of

detention exists in this case which Defendant cannot rebut. Even if he could, all four of the Bail

Reform Act factors weigh heavily in favor of detention.

       WHEREFORE the United States respectfully requests that Defendant’s motion to modify

bond and place him on conditional release should be DENIED.

                                                Respectfully Submitted,

                                                CHANNING D. PHILLIPS
                                                Acting United States Attorney
                                                D.C. Bar No. 415793

                                        By:      /s/ James B. Nelson
                                                 JAMES B. NELSON
                                                 D.C. Bar No. 1613700
                                                 Assistant United States Attorney
                                                 Federal Major Crimes Section
                                                 555 4th Street, N.W.
                                                 Washington, D.C. 20530
                                                 (202) 252-6986
                                                 james.nelson@usdoj.gov




                                               17
       Case 1:21-cr-00106-TJK Document 11 Filed 03/26/21 Page 18 of 18




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I caused a copy of this pleading to be served upon defense
counsel via the Electronic Case Filing (ECF) system, on March 26, 2021.



                                      By:         /s/ James B. Nelson
                                                  JAMES B. NELSON
                                                  D.C. Bar No. 1613700
                                                  Assistant United States Attorney
                                                  Federal Major Crimes Section
                                                  555 4th Street, N.W.
                                                  Washington, D.C. 20530
                                                  (202) 252-6986
                                                  james.nelson@usdoj.gov




                                             18
